 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARINO ANTONIO HERNANDEZ,                      No. 1:19-cv-01219-NONE-JLT (PC)
12                       Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    J. MARCELO, et al.,
                                                     (Doc. No. 49)
15                       Defendants.
16

17          Plaintiff Marino Antonio Hernandez is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 8, 2021, the court granted defendants’ motion to partially dismiss the

21   complaint (Doc. No. 20), dismissing plaintiff’s official-capacity claims with leave to amend and

22   dismissing plaintiff’s individual-capacity claims under the Americans with Disabilities Act and

23   the Rehabilitation Act without leave to amend. (Doc. No. 46.) The court allowed plaintiff’s

24   individual-capacity claims of deliberate indifference to serious medical needs to proceed. (Id. at

25   3.) On April 14, 2021, plaintiff filed a notice that he wishes to proceed only on the individual-

26   capacity claims of deliberate indifference to serious medical needs and to dismiss his remaining

27   claims with prejudice. (Doc. No. 48.)

28   ///
 1          Therefore, on April 27, 2021, the assigned magistrate judge issued findings and

 2   recommendations, recommending that plaintiff’s official-capacity claims be dismissed with

 3   prejudice. (Doc. No. 49.) The findings and recommendations were served on plaintiff and

 4   provided him 14 days to file objections thereto. (Id. at 2.) Plaintiff has not filed any objections

 5   and the time to do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 8   recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10            1.    The findings and recommendations issued on April 27, 2021 (Doc. No. 49) are

11                  adopted in full;

12            2.    Plaintiff’s official-capacity claims are dismissed with prejudice;

13            3.    This case shall proceed on plaintiff’s individual-capacity claims for deliberate

14                  indifference to serious medical needs in violation of the Eighth Amendment,

15                  pursuant to 42 U.S.C. § 1983; and,

16            4.    This case is referred back to the assigned magistrate judge for further proceedings.

17
     IT IS SO ORDERED.
18

19      Dated:     May 27, 2021
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                        2
